Filed 5/1/14 P. v. Morales CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B249652
                                                                           (Super. Ct. No. VA126424)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

JUAN ANTONIO MORALES,

     Defendant and Appellant.



                   Juan Antonio Morales was charged with two counts of sex with a child 10
years of age or younger (Pen. Code, § 288.7, subd. (a)),1 one count of oral copulation
with a child 10 years of age or younger (§ 288.7, subd. (b)), and one count of lewd act
upon a child (§ 288, subd. (a)). Pursuant to a plea agreement, appellant waived his trial
rights and pled guilty to the oral copulation count. The remaining charges were
dismissed. Appellant was sentenced to a term of 15 years to life in state prison and was
awarded 319 days of presentence custody credit.2 Appellant filed a notice of appeal from




         1 All statutory references are to the Penal Code.
         2 The trial court initially awarded appellant no custody credit for good conduct.
Six months after entering judgment, on motion by appellant’s counsel, the court nunc pro
tunc awarded appellant 41 days of conduct credit calculated at 15 percent of actual time
served. (§§ 2933.1, subd. (a), 4019.) Concurrently, the court issued an amended abstract
of judgment reflecting the additional custody credit.
the sentence. The trial court granted his request for a certificate of probable cause.
(§ 1237.5; Cal. Rules of Court, rule 8.304(b).)
                Because appellant pled guilty prior to trial, the relevant facts are derived
from the psychiatric evaluation and the probation officer’s report. Appellant sexually
abused his seven-year-old stepsister on multiple occasions after bringing her home from
school. Appellant, who was 20 years old at the time, masturbated in front of the victim,
forced her to orally copulate him, and according to the victim, inserted his erect penis
into her vagina and buttocks. He warned the victim not to tell anyone about what he had
done or he would be mean to her.
                Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436. On January 14,
2014, we notified appellant that he had 30 days in which to advise us of any claims he
wished us to consider. No response has been received.
                We have reviewed the entire record and are satisfied that appellant’s
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at
pp. 441-442.)
                The judgment is affirmed.
                NOT TO BE PUBLISHED.


                                             PERREN, J.


We concur:



                GILBERT, P. J.



                YEGAN, J.


                                                2
                                Peter Espinoza, Judge

                        Superior Court County of Los Angeles
                        ______________________________


             Ava R. Stralla, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          3